           Case 2:19-cv-00644-RAJ-BAT Document 72 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   TELECOMMUNICATION SYSTEMS, INC.,

 9                                   Plaintiff,

10          v.                                          Case Nos. 2:19-cv-00336-RAJ-BAT
                                                                  2:19-cv-00644-RAJ-BAT
11   LYNNE HOUSERMAN and MOTOROLA
     SOLUTIONS, INC.,
12                                                      ORDER GRANTING EXTENSION OF
                                                        DEADLINE FOR AMENDED
                                Defendants.
13                                                      PLEADINGS
     ______________________________________
14   LYNNE HOUSERMAN,

15                                   Plaintiff,

16          v.

     COMTECH TELECOMMUNICATIONS
17
     CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN,
18
                                     Defendants.
19

20          The Court consolidated discovery in these actions. See 2:19-cv-00336-RAJ-BAT Dkt. 32;
21   2:19-cv-00644-RAJ-BAT Dkt. 30. Pursuant to the stipulation and agreement of the parties (see
22   2:19-cv-00336-RAJ-BAT Dkt. 60; 2:19-cv-00644-RAJ-BAT Dkt. 71), and for good cause
23   shown, it is hereby ORDERED that the parties’ deadline for the filing of amended pleadings is


     ORDER GRANTING EXTENSION OF
     EXPERT DEADLINES - 1
            Case 2:19-cv-00644-RAJ-BAT Document 72 Filed 08/03/20 Page 2 of 2



 1   extended from July 31, 2020 until August 7, 2020. All other case deadlines and trial dates

 2   remain unchanged.

 3
            DATED this 3rd day of August, 2020.
 4

 5
                                                         A
                                                         BRIAN A. TSUCHIDA
 6                                                       Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING EXTENSION OF
     EXPERT DEADLINES - 2
